Citation Nr: 1524214	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-39 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergic rhinitis.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veterans Benefits Management System (VBMS) contains a November 2012 statement by the Veteran and a March 2015 brief.  The remainder of the documents in VBMS and the documents in the Virtual VA paperless claims file are either duplicative of the records in the paper claims file or irrelevant to the issue decided herein.


FINDING OF FACT

In a November 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a November 2012 statement, the Veteran stated that he wished to withdraw all claims and appeals, as he was satisfied with his current level of compensation.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

The Board acknowledges that the Veteran's representative submitted a recent March 2015 brief.  In this regard, VA regulation provides that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  However, a claimant must file a Notice of Disagreement or Substantive Appeal with a determination by the agency of original jurisdiction (AOJ) within one year from the date that the AOJ mailed notice of the determination.  38 C.F.R. § 20.302(a), (b).  In the present case, the March 2015 brief was filed well beyond one year after notice of the November 2009 rating decision on appeal; therefore, the appeal cannot be reinstated as this document is outside the time period for a valid appeal.  


ORDER

The appeal is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


